Citation Nr: 1623786	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-29 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability.  

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

4.  Entitlement to a compensable rating for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from June 2007 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2015, the Board granted service connection for a headache disability and remanded the remaining claims for further development.   


FINDING OF FACT

On May 4, 2016, after certification of the appeal to the Board but prior to the promulgation of a decision, the Board received a written communication from the Veteran's representative in which he withdrew this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2015).  

On May 4, 2016, after certification of the appeal to the Board but prior to the promulgation of a decision, the Board received a written communication from the Veteran's representative in which he withdrew his appeal as to the issues listed on the title page of this decision.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
R FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


